 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   THEODORE J. NEWTON,                                Case No.: 3:19-cv-00511-LAB-KSC
     CDCR #BF-2949,
12
                                       Plaintiff,       ORDER:
13
                         vs.                            1) GRANTING MOTION TO
14
                                                        PROCEED IN FORMA PAUPERIS
15                                                      [ECF No. 2]
     S. EATMON, Correctional Officer;
16   T. VILLANUEVA, SSA Appeals                         2) DISMISSING DEFENDANT
17   Coordinator,                                       VILLANUEVA FOR FAILING TO
                                    Defendants.         STATE A CLAIM PURSUANT
18
                                                        TO 28 U.S.C. § 1915(e)(2)
19                                                      & 28 U.S.C. § 1915A(b)
20
                                                        AND
21
                                                        3) DIRECTING U.S. MARSHAL TO
22
                                                        EFFECT SERVICE OF COMPLAINT
23                                                      AND SUMMONS UPON
                                                        DEFENDANT EATMON
24
                                                        PURSUANT TO 28 U.S.C. § 1915(d)
25                                                      & Fed. R. Civ. P. 4(c)(3)
26
27         Theodore J. Newton (“Plaintiff”), a prisoner at Richard J. Donovan Correctional
28   Facility (“RJD”) in San Diego, California, and proceeding pro se, has filed a civil rights
                                                    1
                                                                            3:19-cv-00511-LAB-KSC
 1   complaint pursuant to 42 U.S.C. § 1983. (See Compl., ECF No. 1). Plaintiff claims RJD
 2   Correctional Officer Eatmon used excessive force against him on August 27, 2018, during
 3   a medical appointment, and later “harassed,” threatened, and “assaulted” him because he
 4   filed a CDCR 602 inmate appeal reporting the incident. (Id. at 3.) Plaintiff also contends
 5   RJD Inmate Appeals Coordinator Villanueva prevented his 602 from “mov[ing] forward.”
 6   (Id. at 2.)
 7          Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) when he
 8   filed his Complaint; instead, he filed a Motion to Proceed In Forma Pauperis (“IFP”)
 9   pursuant to 28 U.S.C. § 1915(a) (ECF No. 2).
10   I.     Motion to Proceed IFP
11          All parties instituting any civil action, suit or proceeding in a district court of the
12   United States, except an application for writ of habeas corpus, must pay a filing fee of
13   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
14   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
15   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007). However,
16   prisoners who are granted leave to proceed IFP remain obligated to pay the entire fee in
17   “increments” or “installments,” Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016);
18   Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether their
19   action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281
20   F.3d 844, 847 (9th Cir. 2002).
21          Section 1915(a)(2) also requires prisoners seeking leave to proceed IFP to submit a
22   “certified copy of the trust fund account statement (or institutional equivalent) for ... the 6-
23   month period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2);
24   Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified trust account
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     June 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                             2
                                                                                            3:19-cv-00511-LAB-KSC
 1   statement, the Court assesses an initial payment of 20% of (a) the average monthly deposits
 2   in the account for the past six months, or (b) the average monthly balance in the account
 3   for the past six months, whichever is greater, unless the prisoner has no assets. See 28
 4   U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody of the prisoner
 5   then collects subsequent payments, assessed at 20% of the preceding month’s income, in
 6   any month in which his account exceeds $10, and forwards those payments to the Court
 7   until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct. at 629.
 8         In support of his IFP Motion, Plaintiff has submitted a copy of his CDCR Inmate
 9   Statement Report as well as a Prison Certificate completed by an accounting officer at RJD.
10   See ECF No. 3 at 1-3; 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2; Andrews, 398 F.3d at
11   1119. These statements show Plaintiff has carried an average monthly balance of $3.96,
12   and had $3.50 in average monthly deposits to his account over the 6-month period
13   immediately preceding the filing of his Complaint—but he had only a $.09 available
14   balance on the books at the time of filing. (See ECF No. 3 at 1, 3.)
15         Based on this accounting, the Court GRANTS Plaintiff’s Motion to Proceed IFP
16   (ECF No. 2) and assesses an initial partial filing fee of $.79 pursuant to 28 U.S.C.
17   § 1915(b)(1). However, this initial fee need be collected only if sufficient funds are
18   available in Plaintiff’s account at the time this Order is executed. See 28 U.S.C.
19   § 1915(b)(4) (providing that “[i]n no event shall a prisoner be prohibited from bringing a
20   civil action or appealing a civil action or criminal judgment for the reason that the prisoner
21   has no assets and no means by which to pay the initial partial filing fee.”); Bruce, 136 S.
22   Ct. at 630; Taylor, 281 F.3d at 850 (finding that 28 U.S.C. § 1915(b)(4) acts as a “safety-
23   valve” preventing dismissal of a prisoner’s IFP case based solely on a “failure to pay ...
24   due to the lack of funds available to him when payment is ordered.”). The remaining
25   balance of the $350 total fee owed in this case must be collected by the agency having
26   custody of the prisoner and forwarded to the Clerk of the Court pursuant to 28 U.S.C. §
27   1915(b)(2).
28   ///
                                                   3
                                                                               3:19-cv-00511-LAB-KSC
 1   II.   Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
 2         A.     Standard of Review
 3         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint also requires a
 4   pre-answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
 5   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it,
 6   which is frivolous, malicious, fails to state a claim, or seeks damages from defendants who
 7   are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
 8   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
 9   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
10   the targets of frivolous or malicious suits need not bear the expense of responding.’”
11   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (citation omitted).
12         “The standard for determining whether a plaintiff has failed to state a claim upon
13   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
14   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
15   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
16   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
17   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
18   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
19   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
20   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
21         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
22   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
23   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
24   [is] ... a context-specific task that requires the reviewing court to draw on its judicial
25   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
26   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
27   standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
28   ///
                                                   4
                                                                                3:19-cv-00511-LAB-KSC
 1         B.     Factual Allegations
 2          Plaintiff is an “ADA prisoner with one eye & several more medical issues.” (See
 3   Compl., ECF No. 1 at 3.) Upon arrival at RJD on August 27, 2018, he was escorted to his
 4   “first physical examination” in the prison’s medical facility by Correctional Officer S.
 5   Eatmon, who “informed his Sergeant that he and [Plaintiff] were going to have problems.”
 6   (Id.) Once inside the medical office, Plaintiff claim Eatmon pushed him while he was
 7   seated in a chair with enough force to almost knock him to the floor twice, leaned against
 8   him with his full weight, and after seeing that Plaintiff “would not fight him back,”
 9   “pull[ed] out a handful of [his] beard and dared [him] to say anything about his force and
10   violence.” (Id.)
11         Plaintiff further claims Eatmon later “harassed [him] because of [his] 602” on
12   September 27, 2018, and “assaulted” him again on October 3, 2018, and October 4, 2018,
13   “telling [him] he was going to knock out [his] only eye.” (Id.)
14         Plaintiff also includes Appeals Coordinator T. Villanueva as a party to his case, but
15   says only that he or she “prevent[ed] [his] inmate parolee CDCR 602 [from] mov[ing]
16   forward to the Third Level.” (Id. at 2.)
17         C.     42 U.S.C. § 1983
18         “Section 1983 creates a private right of action against individuals who, acting under
19   color of state law, violate federal constitutional or statutory rights.” Devereaux v. Abbey,
20   263 F.3d 1070, 1074 (9th Cir. 2001). Section 1983 “is not itself a source of substantive
21   rights, but merely provides a method for vindicating federal rights elsewhere conferred.”
22   Graham v. Connor, 490 U.S. 386, 393-94 (1989) (internal quotation marks and citations
23   omitted). “To establish § 1983 liability, a plaintiff must show both (1) deprivation of a right
24   secured by the Constitution and laws of the United States, and (2) that the deprivation was
25   committed by a person acting under color of state law.” Tsao v. Desert Palace, Inc., 698
26   F.3d 1128, 1138 (9th Cir. 2012).
27   ///
28   ///
                                                   5
                                                                                3:19-cv-00511-LAB-KSC
 1         D.     Grievance Processing Claim – Defendant Villanueva
 2         As an initial matter, the Court finds Plaintiff’s Complaint fails to state a claim as to
 3   Inmate Appeals Coordinator Villanueva because an official’s allegedly improper
 4   processing of a prisoner’s grievances or appeals, without more, does not serve as a
 5   sufficient basis for section 1983 liability. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir.
 6   2003) (prisoners do not have a “separate constitutional entitlement to a specific prison
 7   grievance procedure.”) (citation omitted); Mann v. Adams, 855 F.2d 639, 640 (9th Cir.
 8   1988) (due process not violated simply because defendant fails properly to process
 9   grievances submitted for consideration); see also Todd v. California Department of
10   Corrections and Rehabilitation, 615 Fed. Appx. 415, 415 (9th Cir. 2015) (district court
11   properly dismissed claim based on improper “processing and handling of […] prison
12   grievances,” since prisoners have no “constitutional entitlement to a specific prison
13   grievance procedure”) (citing Ramirez, 334 F.3d at 860) (quotation marks omitted);
14   Shallowhorn v. Molina, 572 Fed. Appx. 545, 547 (9th Cir. 2014) (district court properly
15   dismissed § 1983 claims against defendants who “were only involved in the appeals
16   process”) (citing Ramirez, 334 F.3d at 860); Daniels v. Aguilera, No. 2:16-CV-00996-
17   JAM-CKD P, 2018 WL 558658, at *1 (E.D. Cal. Jan. 24, 2018), report and
18   recommendation adopted sub nom. Daniels v. Aguillera, No. 2:16-CV-00996-JAM-CKD
19   P, 2018 WL 1763311 (E.D. Cal. Apr. 12, 2018) (“Because there is no right to any particular
20   grievance process, it is impossible for due process to have been violated by ignoring or
21   failing to properly process prison grievances.”). Simply “‘[r]uling against a prisoner on an
22   administrative complaint does not cause or contribute to the violation.’” Ellington v. Clark,
23   2010 WL 3001427, at *2 (E.D. Cal. Jul. 29, 2010) (quoting George v. Smith, 507 F.3d 605,
24   609 (7th Cir. 2007)).
25         For these reasons, the Court finds Plaintiff’s conclusory claim that Defendant
26   Villanueva prevented his CDCR 602 appeal from “mov[ing] forward,” see Compl., ECF
27   No. 1 at 2, is insufficient to state any plausible due process claim upon which § 1983 relief
28   may be granted. See Iqbal, 556 U.S. at 678-79 (citations omitted); Valdivia v. Tampkins,
                                                   6
                                                                               3:19-cv-00511-LAB-KSC
 1   No. EDCV 16-1975 JFW (JC), 2016 WL 7378887, at *6 (C.D. Cal. Dec. 19, 2016) (sua
 2   sponte dismissing claims predicated upon the alleged improper processing of inmate
 3   grievances); Morgan v. Borders, No. EDCV 17-57 JFW (JC), 2018 WL 2213455, at *6
 4   (C.D. Cal. May 14, 2018) (dismissing allegations that inmate appeals officials “allowed
 5   transgender discrimination to continue ... unabated” when they denied plaintiff’s grievance
 6   alleging discrimination as insufficient to state a viable § 1983 claim); 28 U.S.C. §§
 7   1915(e)(2)(b)(ii), 1915A(b)(1); Watison, 668 F.3d at 1112; Wilhelm, 680 F.3d at 1121.
 8         E.     Force and Retaliation Claims – Defendant Eatmon
 9         As to Plaintiff’s allegations involving Correctional Officer S. Eatmon, the Court
10   finds the Complaint contains plausible claims sufficient to survive the “low threshold” set
11   for sua sponte screening as required by 28 U.S.C. §§ 1915(e)(2) and 1915A(b). See
12   Wilhelm, 680 F.3d at 1123; Iqbal, 556 U.S. at 678; Hudson v. McMillian, 503 U.S. 1, 5,
13   (1992) (unnecessary and wanton infliction of pain violates the Cruel and Unusual
14   Punishments Clause of the Eighth Amendment); Wilkins v. Gaddy, 559 U.S. 34, 37 (2010)
15   (per curiam) (for claims arising out of the use of excessive physical force, the issue is
16   “whether force was applied in a good-faith effort to maintain or restore discipline, or
17   maliciously and sadistically to cause harm.”) (citing Hudson, 503 U.S. at 7); Rhodes v.
18   Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (“Within the prison context, a viable claim
19   of First Amendment retaliation entails five basic elements: (1) An assertion that a state
20   actor took some adverse action against an inmate (2) because of (3) that prisoner’s
21   protected conduct, and that such action (4) chilled the inmate’s exercise of his First
22   Amendment rights, and (5) the action did not reasonably advance a legitimate correctional
23   goal.”).
24         The Court orders the U.S. Marshal to effect service upon Defendant S. Eatmon on
25   Plaintiff’s behalf. See 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve
26   all process, and perform all duties in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (“[T]he court
27   ///
28   ///
                                                   7
                                                                               3:19-cv-00511-LAB-KSC
 1   may order that service be made by a United States marshal or deputy marshal ... if the
 2   plaintiff is authorized to proceed in forma pauperis under 28 U.S.C. § 1915.”).2
 3   III.   Order
 4          The Court:
 5          1.      GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
 6   (ECF No. 2);
 7          2.      DIRECTS the Secretary of the CDCR, or his designee, to collect from
 8   Plaintiff’s trust account the $.79 initial filing fee assessed, if those funds are available at
 9   the time this Order is executed, and to forward whatever balance remains of the full $350
10   owed in monthly payments in an amount equal to twenty percent (20%) of the preceding
11   month’s income to the Clerk of the Court each time the amount in Plaintiff’s account
12   exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL PAYMENTS MUST BE CLEARLY
13   IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO THIS ACTION;
14          3.      DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph Diaz,
15   Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001;
16          4.      DISMISSES Defendant T. Villanueva and DIRECTS the Clerk of the Court
17   to terminate Villanueva as a party to this matter based on Plaintiff’s failure to state a claim
18   against him or her pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and 28 U.S.C. § 1915A(b)(1);
19
20
21
     2
       Plaintiff is cautioned that “the sua sponte screening and dismissal procedure is cumulative of, and not a
     substitute for, any subsequent Rule 12(b)(6) motion that [a defendant] may choose to bring.” Teahan v.
22   Wilhelm, 481 F. Supp. 2d 1115, 1119 (S.D. Cal. 2007). However, the Court finds it is not “clear from the
     face of the complaint,” whether Plaintiff has exhausted all “available” administrative remedies pursuant
23   to 42 U.S.C. § 1997e(a). See Albino v. Baca, 747 F.3d 1162, 1169 (9th Cir. 2014) (en banc); Williams v.
     Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). While he claims to have filed a CDCR 602 inmate appeal
24   regarding Officer Eatmon’s action, see Compl., ECF No. 1 at 3, Plaintiff also states that 602 had not
25   “move[d] forward to the Third Level” at the time he filed his Complaint. (Id. at 2.) “[A]n inmate is required
     to exhaust those, but only those, grievance procedures that are ‘capable of use’ to obtain ‘some relief for
26   the action complained of.’” Ross v. Blake, __U.S. __, 136 S. Ct. 1850, 1859 (2016) (quoting Booth v.
     Churner, 532 U.S. 731, 738, (2001)). Therefore, because exhaustion is an affirmative defense, Defendant
27   Eatmon “will have to present probative evidence ... ‘to plead and prove’ ... that [Plaintiff] has failed to
     exhaust” all available administrative remedies pursuant to Fed. R. Civ. P. 56, should he elect to defend on
28   this basis. Albino, 747 F.3d at 1169 (quoting Jones v. Bock, 549 U.S. 199, 204 (2007)).
                                                           8
                                                                                           3:19-cv-00511-LAB-KSC
 1         5.     DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (ECF No.
 2   1) upon Defendant S. Eatmon, and forward it to Plaintiff along with a blank U.S. Marshal
 3   Form 285. In addition, the Clerk will provide Plaintiff with a certified copy of this Order,
 4   a certified copy of his Complaint (ECF No. 1), and the summons so that he may serve
 5   Defendant Eatmon. Upon receipt of this “IFP Package,” Plaintiff must complete the USM
 6   Form 285 as completely and accurately as possible, include an address where Defendant
 7   Eatmon may be found and/or subject to service pursuant to S.D. Cal. CivLR 4.1c., and
 8   return it to the United States Marshal according to the instructions the Clerk provides in
 9   the letter accompanying his IFP package;
10         6.     ORDERS the U.S. Marshal to serve a copy of the Complaint (ECF No. 1),
11   and summons upon the Defendant Eatmon as directed by Plaintiff on the USM Form 285
12   provided to him. All costs of that service will be advanced by the United States. See 28
13   U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3);
14         7.     ORDERS Defendant Eatmon, once served, to reply to Plaintiff’s Complaint
15   within the time provided by the applicable provisions of Federal Rule of Civil Procedure
16   12(a). See 42 U.S.C. § 1997e(g)(2) (while a defendant may occasionally be permitted to
17   “waive the right to reply to any action brought by a prisoner confined in any jail, prison, or
18   other correctional facility under section 1983,” once the Court has conducted its sua sponte
19   screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b), and thus, has made a
20   preliminary determination based on the face on the pleading alone that Plaintiff has a
21   “reasonable opportunity to prevail on the merits,” Defendants are required to respond); and
22         8.     ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
23   serve upon Defendant Eatmon, or if appearance has been entered by counsel, upon
24   Defendant Eatmon’s counsel, a copy of every further pleading, motion, or other document
25   submitted for the Court’s consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must
26   include with every original document he seeks to file with the Clerk of the Court, a
27   certificate stating the manner in which a true and correct copy of that document has been
28   was served on Defendant Eatmon, or his counsel, and the date of that service. See S.D. Cal.
                                                   9
                                                                               3:19-cv-00511-LAB-KSC
 1   CivLR 5.2. Any document received by the Court which has not been properly filed with
 2   the Clerk or which fails to include a Certificate of Service upon the Defendants, or their
 3   counsel, may be disregarded.
 4         IT IS SO ORDERED.
 5   Dated: May 7, 2019
 6                                             Hon. Larry Alan Burns
                                               Chief United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                10
                                                                            3:19-cv-00511-LAB-KSC
